
    

114 HR 3667 IH: United Nations Transparency, Accountability, and Reform Act of 2015
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        I
        114th CONGRESS
        1st Session
        H. R. 3667
        IN THE HOUSE OF REPRESENTATIVES
        
            October 1, 2015
            Ms. Ros-Lehtinen introduced the
                following bill; which was referred to the Committee on Foreign Affairs
        
        A BILL
        To promote transparency, accountability, and reform within the United
            Nations system, and for other purposes.
    
    
        
            1.
            Short title; table of contents
            
                (a)
                Short title
 This Act may be cited as the United Nations Transparency, Accountability, and Reform Act of 2015.
            
            
                (b)
                Table of contents
 The table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Definitions. Title I—FUNDING OF THE UNITED NATIONS Sec. 101. Findings. Sec. 102. Apportionment of the United Nations regular budget on a voluntary basis. Sec. 103. Budget justification for United States contributions to the regular budget of the United Nations. Sec. 104. Report on United Nations reform. Title II—TRANSPARENCY AND ACCOUNTABILITY FOR UNITED STATES CONTRIBUTIONS TO THE UNITED NATIONS Sec. 201. Findings. Sec. 202. Definitions. Sec. 203. Oversight of United States contributions to the United Nations System. Sec. 204. Transparency for United States Contributions. Sec. 205. Integrity for United States Contributions. Sec. 206. Refund of monies owed by the United Nations to the United States. Sec. 207. Annual reports on United States Contributions to the United Nations. Sec. 208. Report on United Nations procurement practices. Title III—UNITED STATES POLICY AT THE UNITED NATIONS Sec. 301. Annual publication. Sec. 302. Annual financial disclosure. Sec. 303. Policy with respect to expansion of the Security Council. Sec. 304. Access to reports and audits. Sec. 305. Waiver of immunity. Sec. 306. Review of United Nations Conventions on Terrorism. Sec. 307. Report on United Nations personnel. Sec. 308. United Nations treaty bodies. Sec. 309. Equality at the United Nations. Sec. 310. Anti-Semitism and the United Nations. Sec. 311. United States policy on Taiwan’s participation in United Nations Entities. Sec. 312. United States policy on Tier 3 human rights violators. Title IV—STATUS OF PALESTINIAN ENTITIES AT THE UNITED NATIONS Sec. 401. Findings. Sec. 402. Statement of policy. Sec. 403. Implementation. Title V—UNITED NATIONS HUMAN RIGHTS COUNCIL Sec. 501. Findings. Sec. 502. Human Rights Council membership and funding. Title VI—2014 GAZA REPORT Sec. 601. Findings. Sec. 602. Statement of policy. Sec. 603. Withholding of funds; Refund of United States taxpayer dollars. Title VII—BIASED AND COMPROMISED ACTIVITIES Sec. 701. Withholding of funds. Title VIII—UNRWA Sec. 801. Findings. Sec. 802. United States Contributions to UNRWA. Sec. 803. Sense of Congress. Title IX—INTERNATIONAL ATOMIC ENERGY AGENCY Sec. 901. Technical cooperation program. Sec. 902. United States policy at the IAEA. Sec. 903. Sense of Congress regarding the Nuclear Security Action Plan of the IAEA. Title X—PEACEKEEPING Sec. 1001. Reform of United Nations peacekeeping operations. Sec. 1002. Policy relating to reform of United Nations peacekeeping operations. Sec. 1003. Certification.     2. Definitions In this Act:
            
                (1)
                Employee
 The term employee means an individual who is employed in the general services, professional staff, or senior management of the United Nations, including consultants, contractors, and subcontractors.
            
            
                (2)
                General Assembly
 The term General Assembly means the General Assembly of the United Nations.
            
            
                (3)
                Member State
 The term Member State means a Member State of the United Nations. Such term is synonymous with the term country.
            
            
                (4)
                Secretary
 The term Secretary means the Secretary of State.   (5) Secretary General The term Secretary General means the Secretary General of the United Nations.
            
            
                (6)
                Security Council
 The term Security Council means the Security Council of the United Nations.
            
            
                (7)
                UN
 The term UN means the United Nations.   (8) United Nations Entity The term United Nations Entity means any United Nations agency, commission, conference, council, court, department, forum, fund, institute, office, organization, partnership, program, subsidiary body, tribunal, trust, university or academic body, related organization or subsidiary body, wherever located, that flies the United Nations flag or is authorized to use the United Nations logo, including those United Nations affiliated agencies and bodies identified as recipients of United States contributions under section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364), but not including the International Bank for Reconstruction and Development, the International Centre for Settlement of Investment Disputes, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, and the World Trade Organization.
            
            
                (9)
                United Nations System
 The term United Nations System means the aggregation of all United Nations Entities, as defined in paragraph (8).
            
            
                (10)
                United States Contribution
 The term United States Contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Government to a United Nations Entity, including contributions passed through other entities for ultimate use by a United Nations Entity. United States Contributions include those contributions identified pursuant to section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).
            
            
                (11)
                Appropriate congressional committees
 The term appropriate congressional committees means—  (A) the Committees on Foreign Affairs, Appropriations, and Oversight and Government Reform of the House of Representatives; and
                
                
                    (B)
 the Committees on Foreign Relations, Appropriations, and Homeland Security and Governmental Affairs of the Senate.
                
            
        
        
            I
            FUNDING OF THE UNITED NATIONS
            
                101.
                Findings
 Congress makes the following findings:
                
                    (1)
 The United States pays billions of dollars into the United Nations system every year (almost $7,700,000,000 in 2010, according to the White House Office of Management and Budget, the last time a complete report has been provided), significantly more than any other nation.
                
                
                    (2)
 The Secretary of State has yet provide to Congress a report on all United States contributions to the United Nations and United Nations Entities as required 90 days after the enactment of the Consolidated and Further Continuing Appropriations Act of 2015 (Public Law 113–235) on December 16, 2014, in accordance with House Report 113–499, which accompanied the State, Foreign Operations, and Related Programs Appropriations Bill of 2015.
                
                
                    (3)
 Under current rules and contribution levels, it is possible to assemble the two-thirds majority needed for important United Nations budget votes with a group of countries that, taken together, pay approximately 1 percent of the total United Nations regular budget.
                
                
                    (4)
 The disconnect between contribution levels and management control creates significant perverse incentives in terms of United Nations spending, transparency, and accountability.
                
                
                    (5)
 The United Nations system suffers from unacceptably high levels of waste, fraud, and abuse, which seriously impair its ability to fulfill the lofty ideals of its founding.
                
                
                    (6)
 Amidst the continuing financial, corruption, and sexual abuse scandals of the past several years, American public disapproval of United Nations has reached all-time highs. A 2015 Gallup poll revealed that 57 percent of Americans believe that the United Nations is doing a poor job.
                
                
                    (7)
 Significant improvements in United Nations transparency and accountability are necessary for improving public perceptions of American support for United Nations operations.
                
                
                    (8)
 Because of their need to justify future contributions from donors, voluntarily funded organizations have more incentive to be responsive and efficient in their operations than organizations funded by compulsory contributions that are not tied to performance.
                
                
                    (9)
 Catherine Bertini, the former United Nations Under-Secretary General for Management and director of the World Food Program (WFP), has stated that Voluntary funding creates an entirely different atmosphere at WFP than at the UN. At WFP, every staff member knows that we have to be as efficient, accountable, transparent, and results-oriented as possible. If we are not, donor governments can take their funding elsewhere in a very competitive world among UN agencies, NGOs, and bilateral governments..
                
                
                    (10)
 Article XVII of the Charter of the United Nations, which states that [t]he expenses of the Organization shall be borne by the Members as apportioned by the General Assembly, leaves to the discretion of the General Assembly the basis of apportionment, which could be done on the basis of voluntary pledges by Member States.
                
                
                    (11)
 Unlike United States assessed contributions to the United Nations regular budget, which are statutorily capped at 22 percent of the total, there is no cap on voluntary contributions.
                
                
                    (12)
 The United States, which contributes generously to international organizations whose activities it recognizes as credible, worthwhile, and efficient, contributes more than 22 percent of the budget of certain voluntarily funded United Nations Specialized Agencies.
                
                
                    (13)
 John Bolton, former United States Permanent Representative to the United Nations, has stated that Moving to voluntary funding would end the UN practice of charging member states for the expenses of the UN and its activities. Member states would instead determine for themselves how much to provide to the UN and, importantly, the specific tasks and activities that those contributions would support. The shift toward a voluntary payment system would impose a stronger market incentive for UN programs and activities to meet their goals and justify continued funding..
                
            
            
                102.
                Apportionment of the United Nations regular budget on a voluntary
                    basis
                
                    (a)
                    United States policy
                    
                        (1)
                        In general
 It is the policy of the United States to seek to shift the funding mechanism for the regular budget of the United Nations from an assessed to a voluntary basis.
                    
                    
                        (2)
                        Action at United Nations
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to shift the funding mechanism for the regular budget of the United Nations to a voluntary basis, and to make it a priority to build support for such a transformational change among Member States, particularly key United Nations donors.
                    
                
                
                    (b)
                    Certification of predominantly voluntary
                            UN regular budget finding
 A certification described in this section is a certification by the Secretary of State to the Appropriate Congressional Committees that at least 80 percent of the total regular budget (not including extra-budgetary contributions) of the United Nations is apportioned on a voluntary basis. Each such certification shall be effective for a period of not more than 1 year, and shall be promptly revoked by the Secretary, with notice to the appropriate congressional committees, if the underlying circumstances change so as not to warrant such certification.
                
                
                    (c)
                    Withholding of nonvoluntary contributions
                    
                        (1)
                        In general
 Beginning 2 years after the effective date of this Act and notwithstanding any other provision of law, no funds may be obligated or expended for a United States assessed contribution to the regular budget of the United Nations in an amount greater than 50 percent of the United States share of assessed contributions for the regular budget of the United Nations unless there is in effect a certification by the Secretary, as described in subsection (b).
                    
                    
                        (2)
                        Allowance
 For a period of 1 year after appropriation, funds appropriated for use as a United States contribution to the regular budget of the United Nations but withheld from obligation and expenditure pursuant to paragraph (1) may be obligated and expended for that purpose upon the certification described in subsection (b). After 1 year, in the absence of such certification, those funds shall revert to the United States Treasury.
                    
                
            
            
                103.
                Budget justification for United States contributions to the regular budget
                    of the United Nations
                
                    (a)
                    Detailed itemization
 The annual congressional budget justification shall include a detailed itemized request in support of the contribution of the United States to the regular budget of the United Nations.
                
                
                    (b)
                    Contents of detailed itemization
 The detailed itemization required under subsection (a) shall—  (1) contain information relating to the amounts requested in support of each of the various sections and titles of the regular budget of the United Nations; and
                    
                    
                        (2)
 compare the amounts requested for the current year with the actual or estimated amounts contributed by the United States in previous fiscal years for the same sections and titles.
                    
                
                
                    (c)
                    Adjustments and notification
 If the United Nations proposes an adjustment to its regular assessed budget, the Secretary of State shall, at the time such adjustment is presented to the Advisory Committee on Administrative and Budgetary Questions (ACABQ), notify and consult with the appropriate congressional committees.
                
            
            
                104.
                Report on United Nations reform
                
                    (a)
                    In general
 Not later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on United Nations reform.
                
                
                    (b)
                    Contents
 The report required under subsection (a) shall describe the following:
                    
                        (1)
 Progress toward the goal of shifting the funding for the United Nations Regular Budget to a voluntary basis as identified in section 102, and a detailed description of efforts and activities by United States diplomats and officials toward that end.
                    
                    
                        (2)
 Progress toward each of the policy goals identified in the prior sections of this title, and a detailed, goal-specific description of efforts and activities by United States diplomats and officials toward those ends.
                    
                    
                        (3)
 The status of the implementation of management reforms within the United Nations and its specialized agencies.
                    
                    
                        (4)
 The number of outputs, reports, or other mandates generated by General Assembly resolutions that have been eliminated.
                    
                    
                        (5)
 The progress of the General Assembly to modernize and streamline the committee structure and its specific recommendations on oversight and committee outputs, consistent with the landmark March 2005 report of the Secretary General entitled In larger freedom: towards development, security and human rights for all.
                    
                    
                        (6)
 The status of the review by the General Assembly of all mandates older than 5 years and how resources have been redirected to new challenges, consistent with such March 2005 report of the Secretary General and other relevant reports.
                    
                    
                        (7)
 The continued utility and relevance of the Economic and Financial Committee and the Social, Humanitarian, and Cultural Committee, in light of the duplicative agendas of those committees and the Economic and Social Council.
                    
                    
                        (8)
 Whether the United Nations or any of its specialized agencies has contracted with any party included on the Lists of Parties Excluded from Federal Procurement and Nonprocurement Programs.
                    
                
            
        
        
            II
            TRANSPARENCY AND ACCOUNTABILITY FOR UNITED STATES CONTRIBUTIONS TO THE UNITED
                NATIONS
            
                201.
                Findings
 Congress makes the following findings:
                
                    (1)
 As underscored by continuing revelations of waste, fraud, and abuse, oversight and accountability mechanisms within the United Nations system remain significantly deficient, despite decades of reform attempts, including those initiated by Secretaries General of the United Nations.
                
                
                    (2)
 Notwithstanding the personal intentions of any Secretary General of the United Nations to promote institutional transparency and accountability within the United Nations System, the Secretary General lacks the power to impose far reaching management reforms without the concurrence of the General Assembly.
                
                
                    (3)
 Groupings of Member States whose voting power in the General Assembly significantly outpaces their proportional contributions to the United Nations system have repeatedly and successfully defeated, delayed, and diluted various reform proposals that would have enabled more detailed oversight and scrutiny of United Nations system operations and expenditures.
                
                
                    (4)
 To an unacceptable degree, major donor states, including the United States, lack access to reasonably detailed, reliable information that would allow them to determine how their contributions have been spent by various United Nations system entities, further contributing to the lack of accountability within the United Nations system.
                
                
                    (5)
 In September 2015, the State Department announced the United States would withhold 15 percent of United States contributions to the World Intellectual Property Organization (WIPO) because the Secretary of State could not certify that WIPO is meeting best practices for the protection of whistleblowers from retaliation in accordance with the Consolidated Appropriations Act of 2014 (Public Law 113–76).
                
            
            
                202.
                Definitions
 In this title:  (1) Accountability Certification The term Accountability Certification means an annual, written affirmation by the head or authorized designee of a United Nations Entity provided to the Secretary of State that the Entity—
                    
                        (A)
 provides the public with full, complete, and unfettered access to all relevant documentation relating to operations and activities, including budget and procurement activities;
                    
                    
                        (B)
 implements best practices for the protection of whistleblowers from retaliation, including best practices for—
                        
                            (i)
 protection against retaliation for internal and lawful public disclosures;
                        
                        
                            (ii)
 legal burdens of proof;   (iii) statutes of limitation for reporting retaliation;
                        
                        
                            (iv)
 access to independent adjudicative bodies, including external arbitration; and
                        
                        
                            (v)
 results that eliminate the effects of proven retaliation;    (C) implements and upholds policies and procedures to require the filing of individual annual financial disclosure forms by each of its employees at the P–5 level and above and to require that such forms be made available to the Office of Internal Oversight Services, to Member States, and to the public;
                    
                    
                        (D)
 has established an effective ethics office;   (E) has established a fully independent, autonomous, and effective internal oversight body;
                    
                    
                        (F)
 has adopted and implemented, and is in full compliance with, International Public Sector Accounting Standards;
                    
                    
                        (G)
 has established a cap on its administrative overhead costs;   (H) is not subject to sanctions by the Security Council; and
                    
                    
                        (I)
 is not subject to sanctions by the United States.    (2) Oversight Information The term Oversight Information includes—
                    
                        (A)
 internally and externally commissioned audits, investigatory reports, program reviews, performance reports, and evaluations;
                    
                    
                        (B)
 financial statements, records, and billing systems;   (C) program budgets and program budget implications, including revised estimates and reports produced by or provided to the Secretary General and the Secretary General’s agents on budget related matters;
                    
                    
                        (D)
 operational plans, budgets, and budgetary analyses for peacekeeping operations;
                    
                    
                        (E)
 analyses and reports regarding the scale of assessments;   (F) databases and other data systems containing financial or programmatic information;
                    
                    
                        (G)
 documents or other records alleging or involving improper use of resources, misconduct, mismanagement, or other violations of rules and regulations applicable to the United Nations Entity; and
                    
                    
                        (H)
 other documentation relevant to the oversight work of Congress with respect to United States contributions to the United Nations system.
                    
                
                
                    (3)
                    Transparency Certification
 The term Transparency Certification means an annual, written affirmation by the head or authorized designee of a United Nations Entity, provided to the Department of State, that the Entity will cooperate with the Department of State and Congress, including by providing the Department of State and Congress with full, complete, and unfettered access to Oversight Information as defined in this title.
                
            
            
                203.
                Oversight of United States contributions to the United Nations
                    System
                
                    (a)
                    Purpose
 The purpose of this section is to enhance oversight of United States contributions to the United Nations System and the use of those contributions by United Nations Entities, in an effort to eliminate and deter waste, fraud, and abuse in the use of those contributions, and thereby to contribute to the development of greater transparency, accountability, and internal controls throughout the United Nations System.
                
                
                    (b)
                    Implementation
                    
                        (1)
                        In general
 The Department of State shall collect and maintain current records regarding Transparency Certifications and Accountability Certifications by all United Nations Entities that receive United States contributions and submit that information for inclusion in the report required under section 207.
                    
                    
                        (2)
                        Notification
 The Department of State shall keep the appropriate congressional committees fully informed of how United Nations Entities are spending United States contributions prior to the President’s budget request, and periodically throughout the remainder of the year thereafter.
                    
                    
                        (3)
                        Referrals
                        
                            (A)
                            In general
 The Secretary of State shall promptly report to the Attorney General and to the appropriate congressional committees when the Secretary of State has reasonable grounds to believe a Federal criminal law has been violated by a United Nations Entity or one of its employees, contractors, or representatives.
                        
                        
                            (B)
                            Notification
 The Secretary of State shall promptly report, when appropriate, to the appropriate congressional committees, and to the Secretary General or to the head of the appropriate United Nations Entity, cases in which the Secretary of State reasonably believes that mismanagement, misfeasance, or malfeasance is likely to have taken place within a United Nations Entity and disciplinary proceedings are likely justified, and shall keep the appropriate congressional committees informed of any relevant actions undertaken by the Secretary General or relevant United Nations Entity.
                        
                    
                    
                        (4)
                        Confirmation of transparency by United Nations Entities
                        
                            (A)
                            Prompt notice by Department of State
 Whenever information or assistance requested from a United Nations Entity by the Department of State pursuant to a Transparency Certification is, in the opinion of the Secretary of State, unreasonably refused or not provided in a timely manner, the Secretary of State shall notify the appropriate congressional committees, the head of that particular United Nations Entity, and the Secretary General of the circumstances in writing, without delay.
                        
                        
                            (B)
                            Notice of compliance
 If and when the information or assistance being sought by the Department of State in connection with a notification pursuant to subparagraph (A) is provided to the satisfaction of the Secretary of State, the Secretary of State shall so notify in writing to the appropriate congressional committees and the head of that particular United Nations Entity.
                        
                        
                            (C)
                            Noncompliance
 If the information or assistance being sought by the Department of State in connection with a notification pursuant to subparagraph (A) is not provided within 90 days of that notification, then the United Nations Entity that is the subject of the notification is deemed to be noncompliant with its Transparency Certification.
                        
                        
                            (D)
                            Restoration of compliance
 After the situation has been resolved to the satisfaction of the Secretary of State, the Secretary of State shall promptly provide prompt, written notification of that fact and of the restoration of compliance, along with a description of the basis for the Secretary of State’s decision, to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States contribution during the prior 2 years.
                        
                    
                    
                        (5)
                        Confirmation of accountability by United Nations Entities
                        
                            (A)
                            Prompt notice by Secretary of State
 Whenever a United Nations Entity that has provided an Accountability Certification is, in the opinion of the Secretary of State, not in full compliance with any or all of the provisions of that certification, the Secretary of State shall notify the appropriate congressional committees, the head of that particular United Nations Entity, and the Secretary General of the circumstances in writing, without delay.
                        
                        
                            (B)
                            Notice of compliance
 If and when the United Nations Entity resumes full compliance with its Accountability Certification following the provision of the notification pursuant to subparagraph (A), the Secretary of State shall so notify in writing the appropriate congressional committees and the head of that United Nations Entity.
                        
                        
                            (C)
                            Noncompliance
 If the United Nations Entity named in the notification in subparagraph (A) does not resume full compliance with its Accountability Certification to the satisfaction of the Secretary of State within 90 days of that notification, then the United Nations Entity that is the subject of the notification is deemed to be noncompliant with its Accountability Certification, and the Secretary of State shall provide prompt, written notification of that fact to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States Contribution during the prior 2 years.
                        
                        
                            (D)
                            Restoration of compliance
 After the situation has been resolved to the satisfaction of the Secretary of State, the Secretary of State shall promptly provide prompt, written notification of that fact and of the restoration of compliance, along with a description of the basis for the Secretary of State’s decision, to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States contribution during the prior 2 years.
                        
                    
                    
                        (6)
                        Reporting
                        
                            (A)
                            Reporting
 In the report submitted by the Director of the Office of Management and Budget to Congress pursuant to section 207, the Secretary of State shall submit for inclusion a section that, among other things, includes a list and detailed description of the circumstances surrounding any notification of compliance issued pursuant to paragraph (4)(C) or (5)(C) during the covered timeframe, and whether and when the Secretary has reversed such finding of noncompliance.
                        
                        
                            (B)
                            Prohibited disclosures
 Nothing in this subsection shall be construed to authorize the public disclosure of information that is—
                            
                                (i)
 specifically prohibited from disclosure by any other provision of law;
                            
                            
                                (ii)
 specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or
                            
                            
                                (iii)
 a part of an ongoing criminal investigation.    (C) Privacy protections The Secretary of State shall exempt from public disclosure information received from a United Nations Entity that the Secretary of State believes—
                            
                                (i)
 constitutes a trade secret or privileged and confidential personal financial information;
                            
                            
                                (ii)
 constitutes confidential personal medical information;   (iii) accuses a particular person of a crime;
                            
                            
                                (iv)
 would, if publicly disclosed, constitute a clearly unwarranted invasion of personal privacy; and
                            
                            
                                (v)
 would compromise an ongoing law enforcement investigation or judicial trial in the United States.
                            
                        
                    
                
            
            
                204.
                Transparency for United States Contributions
                
                    (a)
                    Funding prerequisites
 Notwithstanding any other provision of law, no funds made available for use as a United States Contribution to any United Nations Entity may be obligated or expended if—
                    
                        (1)
 the intended United Nations Entity recipient has not provided to the Secretary of State within the preceding year a Transparency Certification as defined in section 202(1);
                    
                    
                        (2)
 the intended United Nations Entity recipient is noncompliant with its Transparency Certification as described in section 203(b)(4)(C);
                    
                    
                        (3)
 the intended United Nations Entity recipient has not provided to the Secretary of State within the preceding year an Accountability Certification as defined in section 202(3); or
                    
                    
                        (4)
 the intended United Nations Entity is noncompliant with its Accountability Certification as described in section 203(b)(5)(C).
                    
                
                
                    (b)
                    Treatment of funds withheld for noncompliance
 At the conclusion of each fiscal year, any funds that had been appropriated for use as a United States Contribution to a United Nations Entity during that fiscal year, but could not be obligated or expended because of the restrictions of subsection (a), shall be returned to the United States Treasury, and are not subject to reprogramming for any other use. Any such funds returned to the Treasury shall not be considered arrears to be repaid to any United Nations Entity.
                
            
            
                205.
                Integrity for United States Contributions
                
                    (a)
                    Limitations
                    
                        (1)
 No funds made available for use under the heading Contributions to International Organizations may be used for any purpose other than an assessed United States contribution to a United Nations Entity or other international organization.
                    
                    
                        (2)
 No funds made available for use under the heading International Organizations and Programs may be used for any purpose other than a voluntary United States contribution to a United Nations Entity or other international organization.
                    
                    
                        (3)
 No funds made available for use under the heading Contributions to International Peacekeeping Activities may be used for any purpose other than a United States contribution to United Nations peacekeeping activities, to the International Criminal Tribunal for the former Yugoslavia, or to the International Criminal Tribunal for Rwanda.
                    
                
                
                    (b)
                    Treatment of funds withheld for noncompliance
 At the conclusion of each fiscal year, any funds that had been appropriated for use as a United States contribution to a United Nations Entity during that fiscal year, but could not be obligated or expended because of the restrictions of subsection (a), shall be returned to the United States Treasury, and are not subject to reprogramming for any other use. Any such funds returned to the Treasury shall not be considered arrears to be repaid to any United Nations Entity.
                
            
            
                206.
                Refund of monies owed by the United Nations to the United States
                
                    (a)
                    Findings
 Congress makes the following findings:  (1) United States taxpayer funds overpaid to United Nations Entities and payable back to the United States sometimes remain in the hands of the United Nations because the United States has not requested the return of those funds.
                    
                    
                        (2)
 Such funds have been paid into, among other United Nations Entities, the United Nations Tax Equalization Fund (TEF), which was established under the provisions of United Nations General Assembly Resolution 973 (1955), and which is used to reimburse United Nations staff members subject to United States income taxes for the cost of those taxes.
                    
                    
                        (3)
 In recent years, the TEF has taken in considerably more money than it has paid out, with the United States apparently overpaying into the TEF by $24,363,000 in 2014 alone.
                    
                    
                        (4)
 According to the United Nations Financial Report and Audited Financial Statements released on July 23, 2015, The cumulative surplus payable to the United States of America at year-end was $27,600,000.
                    
                    
                        (5)
 That balance was allowed to accrue notwithstanding United Nations Financial Regulation 4.12, which states that any such surpluses shall be credited against the assessed contributions due from that Member State the following year..
                    
                    
                        (6)
 Allowing the United Nations to regularly overcharge the United States and to retain those overpayments, or to spend them on wholly unrelated activities, is a disservice to American taxpayers and a subversion of the Congressional budget process.
                    
                
                
                    (b)
                    Statement of policy
 It is the policy of the United States—  (1) to annually instruct the United Nations to return to the United States any surplus assessed contributions or other overpayments by the United States to any United Nations Entity; and
                    
                    
                        (2)
 to use the voice and vote of the United States to press the United Nations to reform its TEF assessment procedures to reduce the repeated discrepancies between TEF income and expenditures.
                    
                
                
                    (c)
                    Certification and withholding
 For each and every fiscal year subsequent to the effective date of this Act, until the Secretary of State submits to the appropriate congressional committees a certification that the United Nations has returned to the United States any surplus assessed contributions or other overpayments by the United States to any United Nations Entity, the Secretary of State shall withhold from the regular budget of the United Nations an amount equal to the amount of the funds that the United Nations has yet to return to the United States.
                
            
            
                207.
                Annual reports on United States Contributions to the United Nations
                
                    (a)
                    Annual report
 Not later than 90 days after the date of the enactment of this Act and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report listing all assessed and voluntary contributions of the United States Government for the preceding fiscal year to the United Nations and United Nations affiliated agencies and related bodies.
                
                
                    (b)
                    Contents
 Each report required under subsection (a) shall set forth, for the fiscal year covered by such report, the following:
                    
                        (1)
 The total amount of all assessed and voluntary contributions of the United States Government to the United Nations and United Nations affiliated agencies and related bodies.
                    
                    
                        (2)
 The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to such agency or body from any source in such fiscal year.
                    
                    
                        (3)
 For each such contribution—  (A) the amount of such contribution;
                        
                        
                            (B)
 a description of such contribution (including whether assessed or voluntary);
                        
                        
                            (C)
 the department or agency of the United States Government responsible for such contribution;
                        
                        
                            (D)
 the purpose of such contribution; and   (E) the United Nations or United Nations affiliated agency or related body receiving such contribution.
                        
                    
                
                
                    (c)
                    Scope of initial report
 The first report required under subsection (a) shall include the information required under this section for the previous three fiscal years.
                
                
                    (d)
                    Public availability of information
 Not later than 14 days after submitting a report required under subsection (a), the Director of the Office of Management and Budget shall post a public version of the report on a text-based, searchable, and publicly available Internet Web site.
                
            
            
                208.
                Report on United Nations procurement practices
                
                    (a)
                    In general
 Not later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on United Nations procurement reform.
                
                
                    (b)
                    Contents
 The reports required under subsection (a) shall describe—  (1) progress toward the goal of donor countries establishing a threshold number for procurement purposes, of which 50 percent of the procurement for donor programs over $1,000,000,000 shall utilize donor vendors;
                    
                    
                        (2)
 the status of the amount and percentage of procurement at the United Nations through United States vendors; and
                    
                    
                        (3)
 the status of examinations and investigations if companies on the Excluded Parties List System are receiving contracts through the United Nations, and the values of such contracts.
                    
                
            
        
        
            III
            UNITED STATES POLICY AT THE UNITED NATIONS
            
                301.
                Annual publication
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure the United Nations publishes annually, including on a publicly searchable Internet Web site, a list of all United Nations subsidiary bodies and their functions, budgets, staff, and contributions, both voluntary and assessed, sorted by donor.
            
            
                302.
                Annual financial disclosure
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to implement a system for the required filing of individual annual financial disclosure forms by each employee of the United Nations and its specialized agencies, programs, and funds at the P–5 level and above, which shall be made available to the Office of Internal Oversight Services, to Member States, and to the public.
            
            
                303.
                Policy with respect to expansion of the Security Council
 It is the policy of the United States to use the voice, vote, and influence of the United States at the United Nations to oppose any proposals on expansion of the Security Council if such expansion would—
                
                    (1)
 diminish the influence of the United States on the Security Council; or
                
                
                    (2)
 include veto rights for any new members of the Security Council.    304. Access to reports and audits The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that Member States may, upon request, have access to all reports and audits completed by the Board of External Auditors.
            
            
                305.
                Waiver of immunity
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that the Secretary General exercises the right and duty of the Secretary General under section 20 of the Convention on the Privileges and Immunities of the United Nations to waive the immunity of any United Nations official in any case in which such immunity would impede the course of justice. In exercising such waiver, the Secretary General is urged to interpret the interests of the United Nations as favoring the investigation or prosecution of a United Nations official who is credibly under investigation for having committed a serious criminal offense or who is credibly charged with a serious criminal offense.
            
            
                306.
                Review of United Nations Conventions on Terrorism
                
                    (a)
                    In general
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to initiate a comprehensive review of United Nations Conventions on Terrorism that builds upon the recommendations of the December 2004 report of the High-Level Panel on Threats, Challenges, and Change with the goal of providing recommendations to the Security Council.
                
                
                    (b)
                    Report
 A year from the date of enactment, the Secretary of State, in coordination with the United States Permanent Representative to the United Nations, shall report to the appropriate congressional committees on the status of the review under subsection (a).
                
            
            
                307.
                Report on United Nations personnel
                
                    (a)
                    In general
 Not later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report—
                    
                        (1)
 concerning the progress of the General Assembly to modernize human resource practices, consistent with the March 2005 report of the Secretary General entitled In larger freedom: towards development, security and human rights for all; and
                    
                    
                        (2)
 containing the information described in subsection (b).    (b) Contents The report shall include—
                    
                        (1)
 a comprehensive evaluation of human resources reforms at the United Nations, including an evaluation of—
                        
                            (A)
 tenure;   (B) performance reviews;
                        
                        
                            (C)
 the promotion system;   (D) a merit-based hiring system and enhanced regulations concerning termination of employment of employees; and
                        
                        
                            (E)
 the implementation of a code of conduct and ethics training;
                        
                    
                    
                        (2)
 the implementation of a system of procedures for filing complaints and protective measures for work-place harassment, including sexual harassment;
                    
                    
                        (3)
 policy recommendations relating to the establishment of a rotation requirement for nonadministrative positions;
                    
                    
                        (4)
 policy recommendations relating to the establishment of a prohibition preventing personnel and officials assigned to the mission of a member state to the United Nations from transferring to a position within the United Nations Secretariat that is compensated at the P–5 level and above;
                    
                    
                        (5)
 policy recommendations relating to a reduction in travel allowances and attendant oversight with respect to accommodations and airline flights; and
                    
                    
                        (6)
 an evaluation of the recommendations of the Secretary General relating to greater flexibility for the Secretary General in staffing decisions to accommodate changing priorities.
                    
                
            
            
                308.
                United Nations treaty bodies
 The United States shall withhold from United States contributions to the regular assessed budget of the United Nations for a biennial period amounts that are proportional to the percentage of such budget that are expended with respect to a United Nations human rights treaty monitoring body or committee that was established by—
                
                    (1)
 a convention (without any protocols) or an international covenant (without any protocols) to which the United States is not party; or
                
                
                    (2)
 a convention, with a subsequent protocol, if the United States is a party to neither.
                
            
            
                309.
                Equality at the United Nations
                
                    (a)
                    Department of State review and report
                    
                        (1)
                        In general
 To avoid duplicative efforts and funding with respect to Palestinian interests and to ensure balance in the approach to Israeli-Palestinian issues, the Secretary shall, not later than 180 days after the date of the enactment of this Act—
                        
                            (A)
 complete an audit of the functions of the entities listed in paragraph (2); and
                        
                        
                            (B)
 submit to the appropriate congressional committees a report containing audit findings and conclusions, and recommendations for the elimination of such duplicative entities and efforts.
                        
                    
                    
                        (2)
                        Entities
 The entities referred to in paragraph (1)(A) are the following:  (A) The United Nations Division for Palestinian Rights.
                        
                        
                            (B)
 The Committee on the Exercise of the Inalienable Rights of the Palestinian People.
                        
                        
                            (C)
 The United Nations Special Coordinator for the Middle East Peace Process and Personal Representative to the Palestine Liberation Organization and the Palestinian Authority.
                        
                        
                            (D)
 The NGO Network on the Question of Palestine.   (E) The Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Palestinian People and Other Arabs of the Occupied Territories.
                        
                        
                            (F)
 Any other entity the Secretary determines results in duplicative efforts or funding or fails to ensure balance in the approach to Israeli-Palestinian issues.
                        
                    
                
                
                    (b)
                    Implementation by Permanent Representative
                    
                        (1)
                        In general
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to seek the implementation of the recommendations contained in the report required under subsection (a)(1)(B).
                    
                    
                        (2)
                        Withholding of funds
 Until such recommendations have been implemented, the United States shall withhold from United States contributions to the regular assessed budget of the United Nations for a biennial period amounts that are proportional to the percentage of such budget that are expended for such entities.
                    
                
            
            
                310.
                Anti-Semitism and the United Nations
 The President shall direct the United States permanent representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to make every effort to—
                
                    (1)
 ensure the issuance and implementation of a directive by the Secretary General or the Secretariat, as appropriate, that—
                    
                        (A)
 requires the United Nations and its specialized agencies to officially and publicly condemn anti-Semitic statements made at any session of the United Nations or its specialized agencies, or at any other session sponsored by the United Nations;
                    
                    
                        (B)
 requires employees of the United Nations and its specialized agencies, programs, and funds to be subject to punitive action, including immediate dismissal, for making anti-Semitic statements or references;
                    
                    
                        (C)
 proposes specific recommendations to the General Assembly for the establishment of mechanisms to hold accountable employees and officials of the United Nations and its specialized agencies, programs, and funds, or Member States, that make such anti-Semitic statements or references in any forum of the United Nations or of its specialized agencies;
                    
                    
                        (D)
 continues to develop and implements education awareness programs about the Holocaust and anti-Semitism throughout the world, as part of an effort to combat intolerance and hatred; and
                    
                    
                        (E)
 requires the Office of the United Nations High Commissioner for Human Rights (OHCHR) to develop programming and other measures that address anti-Semitism;
                    
                
                
                    (2)
 secure the adoption of a resolution by the General Assembly that establishes the mechanisms described in paragraph (1)(C); and
                
                
                    (3)
 continue working toward further reduction of anti-Semitic language and anti-Israel resolutions in the United Nations and its specialized agencies, programs, and funds.
                
            
            
                311.
                United States policy on Taiwan’s participation in United Nations
                    Entities
 The Secretary of State shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure meaningful participation for Taiwan in relevant United Nations Entities in which Taiwan has expressed an interest in participating.
            
            
                312.
                United States policy on Tier 3 human rights violators
 The Secretary of State shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that no representative of a country designated pursuant to section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) by the Department of State as a Tier 3 country shall preside as Chair or President of any United Nations Entity.
            
        
        
            IV
            STATUS OF PALESTINIAN ENTITIES AT THE UNITED NATIONS
            
                401.
                Findings
 Congress makes the following findings:
                
                    (1)
 In 1989, the Palestine Liberation Organization (PLO) launched an effort to evade direct negotiations for peace with the State of Israel by instead pursuing Palestinian membership in international organizations, which could imply de facto recognition of a Palestinian state by the United Nations.
                
                
                    (2)
 The executive branch, with significant support from Members of Congress, successfully stopped the PLO’s effort by credibly threatening, as noted in a May 1, 1989, statement by then-Secretary of State James A. Baker, that the United States [would] make no further contributions, voluntary or assessed, to any international organization which makes any change in the P.L.O.’s present status as an observer organization..
                
                
                    (3)
 The United States success in this case demonstrates that withholding contributions and placing conditions on their payment can result in real reforms, stop counterproductive developments, and advance United States interests at the United Nations.
                
                
                    (4)
 The Palestinian leadership has continued its effort to evade direct negotiations for peace with the State of Israel by seeking recognition of a Palestinian state from foreign governments and in international forums.
                
                
                    (5)
 On September 30, 2015, Abu Mazen declared that Palestinian leadership would no longer be bound by its signed agreements with Israel.
                
                
                    (6)
 Further efforts to bypass negotiations and to unilaterally declare a Palestinian state, or to appeal to the United Nations or other international forums or to foreign governments for recognition of a Palestinian state or membership or other upgraded status for the Palestinian observer mission at those forums, would violate the underlying principles of the Oslo Accords, the Road Map, and other relevant Middle East peace process efforts.
                
                
                    (7)
 In 2011, the United Nations Educational, Scientific, and Cultural Organization (UNESCO) granted full membership to the Palestinians, triggering United States law that prohibits United States funding for any United Nations organization that grants membership to the PLO.
                
                
                    (8)
 On December 15, 2010, the House of Representatives passed House Resolution 1765, in which, inter alia, the House of Representatives:
                    
                        (A)
 reaffirms its strong opposition to any attempt to establish or seek recognition of a Palestinian state outside of an agreement negotiated between Israel and the Palestinians;
                    
                    
                        (B)
 supports the Administration’s opposition to a unilateral declaration of a Palestinian state; and
                    
                    
                        (C)
 calls upon the Administration to … lead a diplomatic effort to persuade other nations to oppose a unilateral declaration of a Palestinian state and to oppose recognition of a Palestinian state by other nations, within the United Nations, and in other international forums prior to achievement of a final agreement between Israel and the Palestinians..
                    
                
                
                    (9)
 Ambassador Rosemary DiCarlo, former United States Deputy Permanent Representative to the United Nations, stated on July 26, 2011, Let there be no doubt: symbolic actions to isolate Israel at the United Nations in September will not create an independent Palestinian state … The United States will not support unilateral campaigns at the United Nations in September or any other time..
                
                
                    (10)
 On September 16, 2011, the Deputy National Security Advisor for Strategic Communications stated that We would veto actions through the Security Council and oppose action through the Security Council associated with a unilateral declaration of [Palestinian] statehood..
                
            
            
                402.
                Statement of policy
 It is the policy of the United States to oppose the recognition of a Palestinian state by any United Nations Entity, or any upgrade, including full membership, in the status of the Palestinian observer mission at the United Nations, the Palestine Liberation Organization, the Palestinian Authority, or any other Palestinian administrative organization or governing entity, at any United Nations Entity, prior to the achievement of a final peace agreement negotiated between and agreed to by Israel and the Palestinians.
            
            
                403.
                Implementation
                
                    (a)
                    In general
 The President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to advance the policy stated in section 402.
                
                
                    (b)
                    Withholding of funds
 The Secretary of State shall withhold United States contributions from any United Nations Entity that recognizes a Palestinian state or upgrades in any way, including granting full membership, the status of the Palestinian observer mission at the United Nations, the Palestine Liberation Organization, the Palestinian Authority, or any other Palestinian administrative organization or governing entity, at that United Nations Entity, prior to the achievement of complete and final peace agreement negotiated between and agreed to by Israel and the Palestinians. Funds appropriated for use as a United States contribution to the United Nations but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.
                
            
        
        
            V
            UNITED NATIONS HUMAN RIGHTS COUNCIL
            
                501.
                Findings
 Congress makes the following findings:
                
                    (1)
 Since its establishment in 2006, the United Nations Human Rights Council has failed to meaningfully promote the protection of internationally recognized human rights, and has proven to be even more problematic than the United Nations Human Rights Commission that it was created to replace.
                
                
                    (2)
 The United Nations Human Rights Council suffers from fundamental and severe structural flaws present since its establishment by the United Nations General Assembly, such as the fact that it draws its members from the General Assembly without any substantive membership criteria, with the perverse result that a number of the world’s worst human rights abusers are members of the council.
                
                
                    (3)
 For example, many members of the United Nations Human Rights Council are rated Not Free or only Partly Free by Freedom House. Only a minority of members were rated Free.
                
                
                    (4)
 The structure and composition of the United Nations Human Rights Council have made it subject to gross political manipulation, with the result that, during its almost seven years of operation, the Council has passed over 61 resolutions censuring the democratic, Jewish State of Israel, as compared to relatively few or no resolutions censuring dictatorships or addressing severe, ongoing human rights abuses around the world.
                
                
                    (5)
 The United Nations Human Rights Council’s agenda contains a permanent item for criticism of the democratic, Jewish State of Israel, but no permanent items criticizing any other state.
                
                
                    (6)
 The United Nations Human Rights Council has established, or preserved the existence of, a number of Special Procedures mechanisms to address country-specific situations or thematic issues. These mechanisms include a number of special rapporteurs whose expenses and staff support are paid for by contributions to the United Nations.
                
                
                    (7)
 The United Nations Human Rights Council has also established an Advisory Committee whose expenses and staff support are paid for by contributions to the United Nations.
                
                
                    (8)
 Some of these special rapporteurs and members of the Advisory Committee have displayed consistent bias against the United States, Israel, and the Jewish people, while providing support to human rights abusers.
                
                
                    (9)
 Miguel D’Escoto Brockmann, a member of the United Nations Human Rights Council Advisory Committee who has previously served as President of the United Nations General Assembly and as foreign minister for the Sandinista regime in Nicaragua, has implicitly accused the United States of terrorism, has called former President Ronald Reagan a butcher, has called for an international boycott of Israel, has stated that the Palestinians were being crucified by Israel, has called Israel’s defensive Operation Cast Lead in the Gaza Strip a monstrosity and genocide, has urged the United Nations to use the term apartheid in discussing Israeli treatment of Palestinians, has embraced Iranian leader Mahmoud Ahmadinejad after Ahmadinejad delivered an anti-American, anti-Israel address to the United Nations General Assembly, has stated that charges of genocide against Sudanese dictator Omar Hassan al Bashir are racist, and has declared Fidel Castro World Hero of Solidarity, stating that Castro embod[ied] virtues and values worth emulation by all of us.
                
                
                    (10)
 The five-year review of the United Nations Human Rights Council concluded on June 17, 2011, and failed to make any significant reforms to its fundamental and severe structural flaws, including its absence of substantive membership criteria, or to remove the permanent agenda item on Israel.
                
                
                    (11)
 On June 17, 2011, former John F. Sammis, United States Deputy Representative to the Economic and Social Council, stated that The Geneva process [of the five-year review] failed to yield even minimally positive results, forcing us to dissociate from the outcome … the final resolution [for the five-year review] also fails to address the core problems that still plague the Human Rights Council … The United States has therefore voted no on the resolution … the Council’s effectiveness and legitimacy will always be compromised so long as one country in all the world is unfairly and uniquely singled out while others, including chronic human rights abusers, escape scrutiny … The resolution before us today does nothing to address the Council’s failures nor move it any closer to the founding values of the UN Charter and the Universal Declaration of Human Rights..
                
                
                    (12)
 United States membership in the Human Rights Council has not led to reform of its fundamental flaws diminished the Council’s virulently anti-Israel behavior. The Council has passed 35 resolutions criticizing Israel since the United States joined in 2009.
                
            
            
                502.
                Human Rights Council membership and funding
                
                    (a)
                    In general
 For each and every fiscal year subsequent to the effective date of this Act, until the Secretary of State submits to Congress a certification that the requirements described in subsection (b) have been satisfied—
                    
                        (1)
 the Secretary of State shall withhold from a United States contribution each fiscal year to a regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Human Rights Council;
                    
                    
                        (2)
 the Secretary of State shall not make a voluntary contribution to the United Nations Human Rights Council; and
                    
                    
                        (3)
 the United States shall not run for a seat on the United Nations Human Rights Council.
                    
                
                
                    (b)
                    Certification
 The annual certification referred to in subsection (a) is a certification made by the Secretary to Congress that—
                    
                        (1)
 the United Nations Human Rights Council’s mandate from the United Nations General Assembly explicitly and effectively prohibits candidacy for Human Rights Council membership of a United Nations Member State—
                        
                            (A)
 subject to sanctions by the Security Council; and   (B) under a Security Council-mandated investigation for human rights abuses;
                        
                    
                    
                        (2)
 the United Nations Human Rights Council does not include a United Nations Member State—
                        
                            (A)
 subject to sanctions by the Security Council;   (B) under a Security Council-mandated investigation for human rights abuses;
                        
                        
                            (C)
 which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism;
                        
                        
                            (D)
 which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998;
                        
                        
                            (E)
 designated by the Department of State pursuant to section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) as a Tier 3 country; or
                        
                        
                            (F)
 subject to sanctions by the United States; and    (3) the United Nations Human Rights Council’s agenda or programme of work does not include a permanent item with regard to the State of Israel.
                    
                
                
                    (c)
                    Special procedures
 The Secretary of State shall withhold from a United States contribution each year to a regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Special Rapporteur on the situation of human rights in Palestinian territories occupied since 1967, and any other United Nations Human Rights Council Special Procedures used to display bias against the United States or the State of Israel or to provide support for the government of any United Nations Member State—
                    
                        (1)
 subject to sanctions by the Security Council;   (2) under a Security Council-mandated investigation for human rights abuses;
                    
                    
                        (3)
 which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism;
                    
                    
                        (4)
 which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998;
                    
                    
                        (5)
 designated by the Department of State pursuant to section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) as a Tier 3 country; or
                    
                    
                        (6)
 subject to sanctions by the United States.    (d) Reversion of funds Funds appropriated for use as a United States contribution to the United Nations but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.
                
            
        
        
            VI
            2014 GAZA REPORT
            
                601.
                Findings
 Congress finds the following:  (1) On January 12, 2009, the United Nations Human Rights Council passed Resolution A/HRC/S–9/L.1, which authorized a fact-finding mission regarding Israel’s conduct of Operation Cast Lead against violent militants in the Gaza Strip between December 27, 2008, and January 18, 2009.
                
                
                    (2)
 The resolution pre-judged the outcome of its investigation by one-sidedly mandating the fact-finding mission to investigate all violations of international human rights law and International Humanitarian Law by … Israel, against the Palestinian people … particularly in the occupied Gaza Strip, due to the current aggression.
                
                
                    (3)
 The mandate of the fact-finding mission makes no mention of the relentless rocket and mortar attacks, which numbered in the thousands and spanned a period of eight years, by Hamas and other violent militant groups in Gaza against civilian targets in Israel, that necessitated Israel’s defensive measures.
                
                
                    (4)
 The fact-finding mission included a member who, before joining the mission, had already declared Israel guilty of committing atrocities in Operation Cast Lead by signing a public letter on January 11, 2009, published in the Sunday Times, that called Israel’s actions war crimes.
                
                
                    (5)
 The mission’s flawed and biased mandate gave serious concern to many United Nations Human Rights Council Member States which refused to support it, including Bosnia and Herzegovina, Cameroon, Canada, France, Germany, Italy, Japan, the Netherlands, the Republic of Korea, Slovakia, Slovenia, Switzerland, Ukraine, and the United Kingdom of Great Britain and Northern Ireland, and troubled many distinguished individuals who refused invitations to head the mission.
                
                
                    (6)
 On September 15, 2009, the United Nations Fact Finding Mission on the Gaza Conflict released its report, commonly referred to as the Goldstone Report, which repeatedly made sweeping and unsubstantiated determinations that the Israeli military had deliberately attacked civilians during Operation Cast Lead.
                
                
                    (7)
 The Goldstone Report, in effect, denied the State of Israel the right to self-defense, and never noted the fact that Israel had the right to defend its citizens from the repeated violent attacks committed against civilian targets in southern Israel by Hamas and other Foreign Terrorist Organizations operating from Gaza.
                
                
                    (8)
 The Goldstone Report largely ignored the culpability of the Government of Iran and the Government of Syria, both of whom sponsor Hamas and other Foreign Terrorist Organizations.
                
                
                    (9)
 On April 1, 2011, Richard Goldstone, the head of the United Nations Fact Finding Mission on the Gaza Conflict that authored the Goldstone Report, wrote an op-ed in the Washington Post that renounced the Goldstone Report’s claim that the Israeli military deliberately attacked civilians during Operation Cast Lead. Goldstone wrote that the Israeli military’s investigations with respect to incidents in Operation Cast Lead indicate that civilians were not intentionally targeted as a matter of policy.
                
                
                    (10)
 Three years later, on July 23, 2014, the United Nations Human Rights Council passed Resolution A/HRC/RES/S–21/1, which authorized a commission of inquiry regarding the conflict between Israel and Hamas between July 8, 2014, and August 26, 2014.
                
                
                    (11)
 On June 22, 2015, the United Nations Independent Commission of Inquiry on the 2014 Gaza conflict released its report, hereafter referred to as the Gaza report, which attempted to establish a false moral equivalency between the actions of Israel’s military and of Hamas and other Foreign Terrorist Organizations operating from Gaza.
                
                
                    (12)
 The Gaza report, in effect, denies the State of Israel the right to self defense, and never notes the fact that Israel had the right to defend its citizens from the repeated violent attacks committed against civilian targets in southern Israel by Hamas and other Foreign Terrorist Organizations operating from Gaza.
                
                
                    (13)
 Hamas uses civilian populations as human shields by placing their missile batteries in densely populated areas and near schools, hospitals, and mosques.
                
                
                    (14)
 Israel’s military went to extraordinary lengths to target only terrorist actors and to minimize collateral damage by warning Gaza residents of imminent attacks.
                
                
                    (15)
 Hamas urged the residents of Gaza to ignore the Israeli warnings and to remain in their houses and encouraged Palestinians to gather on the roofs of their homes to act as human shields.
                
                
                    (16)
 The Gaza report reflects the longstanding, historic bias at the United Nations against the democratic, Jewish State of Israel.
                
                
                    (17)
 The Gaza report is being exploited by Israel’s enemies to excuse the actions of violent militant groups and their state sponsors, and to justify isolation of and punitive measures against the democratic, Jewish State of Israel.
                
                
                    (18)
 Efforts to delegitimize the democratic State of Israel and deny it the right to defend its citizens and its existence can be used to delegitimize other democracies and deny them the same right.
                
            
            
                602.
                Statement of policy
 It is the policy of the United States to—
                
                    (1)
 consider the Gaza report irredeemably biased and unworthy of further consideration or legitimacy;
                
                
                    (2)
 strongly and unequivocally oppose any consideration, legitimization, or endorsement of the Gaza report, or any other measures stemming from this report, in multilateral fora;
                
                
                    (3)
 lead a high-level diplomatic campaign in support of the revocation and repudiation, by the United Nations General Assembly, of the Gaza report and any United Nations resolutions stemming from the report, including
                
                
                    (4)
 lead a high-level diplomatic effort to encourage other responsible countries not to endorse, support, or legitimize the Gaza report or any other measures stemming from the report.
                
            
            
                603.
                Withholding of funds; Refund of United States taxpayer dollars
                
                    (a)
                    Withholding of funds
 The Secretary of State shall withhold from the United States contribution to the regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be or has been expended by the United Nations for any part of the Gaza report or its preparatory or follow-on activities.
                
                
                    (b)
                    Refund of united states taxpayer dollars
 Funds appropriated for use as a United States contribution to the regular budget of the United Nations but withheld from obligation and expenditure pursuant to subsection (a) shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.
                
            
        
        
            VII
            BIASED AND COMPROMISED ACTIVITIES
            
                701.
                Withholding of funds
                
                    (a)
                    In general
 Until the Secretary of State submits to the appropriate congressional committees a certification, on a case-by-case basis, that the requirements described in subsection (b) have been satisfied, the United States shall withhold from the United States contribution to the regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines has been allocated by the United Nations for any conference, meeting, or other multilateral forum, or the preparatory or follow-on activities of any conference, meeting, or other multilateral forum, that is organized under the aegis or jurisdiction of the United Nations or of any United Nations Entity.
                
                
                    (b)
                    Requirements
 The certification referred to in subsection (a) is a certification made by the Secretary of State to the appropriate congressional committees concerning the following:
                    
                        (1)
 The specified conference or forum was not used to single out the United States or the State of Israel for unfair or unbalanced criticism.
                    
                    
                        (2)
 The specified conference or forum was not used to propagate racism, racial discrimination, anti-Semitism, denial of the Holocaust, incitement to violence or genocide, xenophobia, or related intolerance.
                    
                    
                        (3)
 The specified conference or forum was not used to advocate for restrictions on the freedoms of speech, expression, religion, the press, assembly, or petition, or for restrictions on other fundamental human rights and freedoms.
                    
                    
                        (4)
 The leadership of the specified conference or forum does not include a Member State, or a representative from a Member State—
                        
                            (A)
 subject to sanctions by the Security Council;   (B) under a Security Council-mandated investigation for human rights abuses;
                        
                        
                            (C)
 the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; or
                        
                        
                            (D)
 subject to sanctions by the United States.       VIII UNRWA  801. Findings Congress makes the following findings:
                
                    (1)
 United Nations General Assembly Resolution 302 (1949) created the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) with the temporary, strictly humanitarian mandate to carry out … direct relief and works programmes for Palestinian refugees.
                
                
                    (2)
 The total annual budget of the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), including its core programs, emergency activities and special projects, exceeds almost $1,400,000,000.
                
                
                    (3)
 The United States has long been the largest single contributing country to UNRWA.
                
                
                    (4)
 From 1950 to 2015, the United States has contributed over $5,000,000,000 to UNRWA, including an average of over $280,000,000 per year between 2009 and 2014.
                
                
                    (5)
 UNRWA staff unions, including the teachers’ union, are frequently controlled by members affiliated with Hamas.
                
                
                    (6)
 The late Representative Tom Lantos, in a May 13, 2002, letter, expressed his concern that—
                    
                        (A)
 UNRWA is perpetuating, rather than ameliorating, the situation of Palestinian refugees;
                    
                    
                        (B)
 UNRWA officials have … failed to prevent their camps from becoming centers of terrorist activity; and
                    
                    
                        (C)
 for too long, UNRWA has been part of the problem, rather than the solution, in the Middle East … UNRWA camps have fostered a culture of anger and dependency that undermines both regional peace and the well-being of the camps inhabitants.
                    
                
                
                    (7)
 The curriculum of UNRWA schools, which has been known to use the textbooks of their respective host governments or authorities, has a history of containing materials that are anti-Israel, anti-Semitic, and supportive of violent extremism.
                
                
                    (8)
 Despite UNRWA’s contravention of United States law and activities that compromise its strictly humanitarian mandate, UNRWA continues to receive United States contributions, including $408,751,396 in 2014.
                
                
                    (9)
 Assistance from the United States and other responsible nations allows UNRWA to claim that criticisms of the agency’s behavior are unfounded. UNRWA spokesman Christopher Gunness has dismissed concerns by stating that If these baseless allegations were even halfway true, do you really think the U.S. and [European Commission] would give us hundreds of millions of dollars per year?.
                
                
                    (10)
 Former UNRWA general counsel James Lindsay noted in a 2009 report that:
                    
                        (A)
 The United States, despite funding nearly 75 percent of UNRWA’s national budget and remaining its largest single country donor, has mostly failed to make UNRWA reflect U.S. foreign policy objectives … Recent U.S. efforts to shape UNRWA appear to have been ineffective …;
                    
                    
                        (B)
 [T]he United States is not obligated to fund agencies that refuse to check its rolls for individuals their donors do not wish to support.;
                    
                    
                        (C)
 A number of changes in UNRWA could benefit the refugees, the Middle East, and the United States, but those changes will not occur unless the United States, ideally with support from UNRWA’s other main financial supporter, the European Union, compels the agency to enact reforms.; and
                    
                    
                        (D)
 If the [UNRWA commissioner-general’s] power is used in ways that are conflict with the donors political objectives, it is up to the donors to take the necessary actions to ensure that their interests are respected. When they have done so, UNRWA—given the tight financial leash it has been on for most of its existence—has tended to follow their dictates, even if sometimes slowly.
                    
                
                
                    (11)
 The Government of Canada has placed restrictions on its contributions to UNRWA, demonstrating consequences for UNRWA’s malfeasance and setting an example for the United States and other donor governments.
                
                
                    (12)
 During Israel’s Operation Protective Edge in 2014 in response to Hamas rocket attacks against Israel, UNRWA's Commissioner General gave a press briefing ignoring the extraordinary efforts Israel goes to avoid civilian casualties, and not once in the nearly 1,100 word statement mentioning Hamas or condemning Hamas' use of Palestinian children, women, and men as human shields in violation of international humanitarian law.
                
                
                    (13)
 On July 16, 2014, UNRWA reported that it had found 20 missiles in one of its schools in Gaza, likely placed there by Hamas, and then instead of dismantling the missiles, UNRWA returned them to the relevant authorities in Gaza, and since Hamas controls Gaza, it likely turned them back over to Hamas.
                
                
                    (14)
 On July 22, 2014, UNRWA reported that it had found a second instance in which missiles were stockpiled in one of its schools in Gaza, and again failed to condemn Hamas publicly.
                
                
                    (15)
 On July 29, 2014, UNRWA confirmed that, for the third time in less than a month, a stockpile of Hamas rockets was found in one of its schools in Gaza, establishing a pattern of Hamas weapons being stored in UNRWA facilities, and calling into question UNRWA’s claim of being caught unawares to Hamas’ actions.
                
                
                    (16)
 On July 30, 2014, three Israeli Defense Force soldiers were killed in an explosion at a booby-trapped UNRWA health clinic, which was housing the opening to one of Hamas' underground tunnels.
                
                
                    (17)
 On July 30, 2014, John Ging, head of UNRWA from 2006 to 2011, when asked if Hamas has been using human shields and using United Nations schools and hospitals to store weapons and as a shelter from which to launch missiles into Israel, stated in an interview, Yes, the armed groups are firing their rockets into Israel from the vicinity of UN facilities and residential areas. Absolutely..
                
                
                    (18)
 During Operation Protective Edge in Gaza, UNRWA repeatedly distorted the facts and accused Israel of targeting Palestinian women and children based off of the casualty numbers provided to it by Gaza's Hamas-run Health Ministry, which has been shown to have deliberately lied about the casualty numbers.
                
            
            
                802.
                United States Contributions to UNRWA
 Section 301 of the Foreign Assistance Act of 1961 is amended by striking subsection (c) and inserting the following new subsection:
                
                    
                        (c)
                        
                            (1)
                            Withholding
 Contributions by the United States to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat, or otherwise), may be provided only during a period for which a certification described in paragraph (2) is in effect. Notwithstanding any other provision of law, if such a certification cannot be made, such contributions shall be made available to the United Nations High Commissioner for Refugees (UNHCR) specifically for use by UNHCR Emergency Response.
                        
                        
                            (2)
                            Certification
 A certification described in this paragraph is a written determination by the Secretary of State, based on all information available after diligent inquiry, and transmitted to the appropriate congressional committees along with a detailed description of the factual basis therefor, that—
                            
                                (A)
 no official, employee, consultant, contractor, subcontractor, representative, or affiliate of UNRWA—
                                
                                    (i)
 is a member of a Foreign Terrorist Organization;   (ii) has propagated, disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda; or
                                
                                
                                    (iii)
 has used any UNRWA resources, including publications or Web sites, to propagate or disseminate political materials, including political rhetoric regarding the Israeli-Palestinian conflict;
                                
                            
                            
                                (B)
 no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being used by a Foreign Terrorist Organization for operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials, or any other purposes;
                            
                            
                                (C)
 UNRWA is subject to comprehensive financial audits by an internationally recognized third-party independent auditing firm and has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by any foreign terrorist organization or members thereof;
                            
                            
                                (D)
 no UNRWA-funded school or educational institution uses textbooks or other educational materials that propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or incitement;
                            
                            
                                (E)
 no recipient of UNRWA funds or loans is a member of a Foreign Terrorist Organization; and
                            
                            
                                (F)
 UNRWA holds no accounts or other affiliations with financial institutions that the United States deems or believes to be complicit in money laundering and terror financing.
                            
                        
                        
                            (3)
                            Definitions
 In this section:  (A) Appropriate congressional committees The term appropriate congressional committees means—
                                
                                    (i)
 the Committees on Foreign Affairs, Appropriations, and Oversight and Government Reform of the House of Representatives; and
                                
                                
                                    (ii)
 the Committees on Foreign Relations, Appropriations, and Homeland Security and Governmental Affairs of the Senate.
                                
                            
                            
                                (B)
                                Foreign Terrorist Organization
 The term Foreign Terrorist Organization means an organization designated as a Foreign Terrorist Organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
                            
                        
                        
                            (4)
                            Effective Duration of Certification
 The certification described in paragraph (2) shall be effective for a period of 180 days from the date of transmission to the appropriate congressional committees, or until the Secretary receives information rendering that certification factually inaccurate, whichever is earliest. In the event that a certification becomes ineffective, the Secretary shall promptly transmit to the appropriate congressional committees a description of any information that precludes the renewal or continuation of the certification.
                        
                        
                            (5)
                            Limitation
 During a period for which a certification described in paragraph (2) is in effect, the United States may not contribute to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) or a successor entity an annual amount—
                            
                                (A)
 greater than the highest annual contribution to UNRWA made by a member country of the League of Arab States;
                            
                            
                                (B)
 that, as a proportion of the total UNRWA budget, exceeds the proportion of the total budget for the United Nations High Commissioner for Refugees (UNHCR) paid by the United States; or
                            
                            
                                (C)
 that exceeds 22 percent of the total budget of UNRWA.    .    803. Sense of Congress It is the sense of Congress that—
                
                    (1)
 the President and the Secretary of State should lead a high-level diplomatic effort to encourage other responsible nations to withhold contributions to UNRWA, to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat, or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance Act of 1961 (as added by section 802 of this Act);
                
                
                    (2)
 citizens of recognized states should be removed from UNRWA’s jurisdiction;
                
                
                    (3)
 UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner for Refugees; and
                
                
                    (4)
 in order to alleviate the suffering of Palestinian refugees, responsibility for those refugees should be fully transferred to the Office of the United Nations High Commissioner for Refugees.
                
            
        
        
            IX
            INTERNATIONAL ATOMIC ENERGY AGENCY
            
                901.
                Technical cooperation program
                
                    (a)
                    Prohibition
 No funds from any United States assessed or voluntary contribution to the IAEA may be used to support any assistance provided by the IAEA through its Technical Cooperation program to North Korea and any country that—
                    
                        (1)
 is a country the government of which has been determined by the Secretary of State, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism;
                    
                    
                        (2)
 is subject to sanctions by the United States as a proliferation concern or for being in breach of or noncompliance with its obligations regarding—
                        
                            (A)
 its safeguards agreement with the IAEA;   (B) the Additional Protocol;
                        
                        
                            (C)
 the Nuclear Non-Proliferation Treaty;   (D) any relevant United Nations Security Council Resolution; or
                        
                        
                            (E)
 the Charter of the United Nations; or    (3) is under investigation for a breach of or noncompliance with the obligations specified in paragraph (2).
                    
                
                
                    (b)
                    Withholding of voluntary contributions
 Not later than 30 days after the date of the enactment of this Act, the Secretary of State shall withhold from the United States voluntary contribution to the IAEA an amount proportional to that spent by the IAEA on assistance through its Technical Cooperation Program to countries described in subsection (a).
                
                
                    (c)
                    Withholding of assessed contributions
 If, not later than 30 days of the date of the enactment of this Act, the amount specified in subsection (b) has not been withheld and the IAEA has not suspended all assistance provided through its Technical Cooperation Program to the countries described in subsection (a), an amount equal to that specified in subsection (b) shall be withheld from the United States assessed contribution to the IAEA.
                
                
                    (d)
                    Report
 Not later than 6 months after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report on the implementation of this section.
                
            
            
                902.
                United States policy at the IAEA
                
                    (a)
                    United States Contributions
                    
                        (1)
                        Voluntary contributions
 Voluntary contributions of the United States to the IAEA should primarily be used to fund activities relating to Nuclear Safety and Security or activities relating to Nuclear Verification.
                    
                    
                        (2)
                        Limitation on use of funds
 The President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to—
                        
                            (A)
 ensure that funds for safeguards inspections are prioritized for countries that—
                            
                                (i)
 are or have been in the previous 5 years in breach of or noncompliance with its obligations with—
                                
                                    (I)
 its safeguards agreement with the IAEA;   (II) the Additional Protocol;
                                
                                
                                    (III)
 the Nuclear Non-Proliferation Treaty;   (IV) any relevant United Nations Security Council Resolution; or
                                
                                
                                    (V)
 the Charter of the United Nations; or    (ii) have newly established nuclear programs and are initiating nuclear programs; and
                            
                        
                        
                            (B)
 block the allocation of funds for any other IAEA development, environmental, or nuclear science assistance or activity to a country—
                            
                                (i)
 the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism and the government of which the Secretary has determined has not dismantled and surrendered its weapons of mass destruction programs under international verification;
                            
                            
                                (ii)
 that is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations; or
                            
                            
                                (iii)
 that is in violation of its IAEA obligations or the purposes and principles of the Charter of the United Nations.
                            
                        
                    
                    
                        (3)
                        Detail of expenditures
 The President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to secure, as part of the regular budget presentation of the IAEA to Member States of the IAEA, a detailed breakdown by country of expenditures of the IAEA for safeguards inspections and nuclear security activities.
                    
                
                
                    (b)
                    Membership
                    
                        (1)
                        In general
 The President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to block the membership on the Board of Governors of the IAEA for a Member State of the IAEA that has not signed, ratified and implemented the Additional Protocol and—
                        
                            (A)
 is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations; or
                        
                        
                            (B)
 that is in violation of its IAEA obligations or the purposes and principles of the Charter of the United Nations.
                        
                    
                    
                        (2)
                        Criteria
 The United States Permanent Representative to the IAEA shall make every effort to modify the criteria for Board membership to reflect the principles described in paragraph (1).
                    
                
                
                    (c)
                    Small quantities protocol
 The President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to make every effort to ensure that the IAEA changes the policy regarding the Small Quantities Protocol in order to—
                    
                        (1)
 rescind and eliminate the Small Quantities Protocol;   (2) require that any IAEA Member State that has previously signed a Small Quantities Protocol to sign, ratify, and implement the Additional Protocol, provide immediate access for IAEA inspectors to its nuclear-related facilities, and agree to the strongest inspections regime of its nuclear efforts; and
                    
                    
                        (3)
 require that any IAEA Member State that does not comply with paragraph (2) to be ineligible to receive nuclear material, technology, equipment, or assistance from any IAEA Member State.
                    
                
                
                    (d)
                    Report
 Not later than 6 months after the date of the enactment of this Act and annually for 2 years thereafter, the President shall submit to the appropriate congressional committees a report on the implementation of this section.
                
            
            
                903.
                Sense of Congress regarding the Nuclear Security Action Plan of the
                    IAEA
 It is the sense of Congress that the national security interests of the United States are enhanced by the Nuclear Security Action Plan of the IAEA and the Board of Governors should recommend, and the General Conference should adopt, a resolution incorporating the Nuclear Security Action Plan into the regular budget of the IAEA.
            
        
        
            X
            PEACEKEEPING
            
                1001.
                Reform of United Nations peacekeeping operations
 It is the sense of Congress that—  (1) although United Nations peacekeeping operations have contributed greatly toward the promotion of peace and stability for over 6 decades and the majority of peacekeeping personnel who have served under the United Nations flag have done so with honor and courage, the record of United Nations peacekeeping has been severely tarnished by operational failures and unconscionable acts of misconduct;
                
                
                    (2)
 in response to such failures, successive Secretaries General of the United Nations have launched numerous reform efforts, including the high-level Panel on United Nations Peace Operations, led by former Foreign Minister of Algeria Lakhdar Brahimi, the 2005 report by the Special Advisor on the Prevention of Sexual Exploitation and Abuse, His Royal Highness Prince Zeid Ra’ad Zeid Al-Hussein of Jordan, the 2009 New Partnership Agenda, known as the New Horizon reports, and the 2015 report by the High-level Independent Panel on United Nations Peace Operations;
                
                
                    (3)
 despite the fact that the United Nations has had over a decade to implement many of these reforms, nearly 10 years to implement the reforms in the Zeid Report, and the fact that Secretary General Ban Ki-Moon, his predecessor Kofi Annan, and the Special Committee on Peacekeeping Operations repeatedly have expressed their commitment to implementing fundamental, systematic changes as a matter of urgency, a number of critical reforms continue to be blocked or delayed by Members States who arguably benefit from maintenance of the status quo;
                
                
                    (4)
 further, audits of procurement practices in the Department of Peacekeeping Operations, conducted by the Office of Internal Oversight Services, and the now-defunct United Nations Procurement Task Force have uncovered significant corruption schemes and criminal acts by United Nations peacekeeping personnel; and
                
                
                    (5)
 if the reputation of and confidence in United Nations peacekeeping operations is to be restored, fundamental and far-reaching reforms, particularly in the areas of planning, management, procurement, training, conduct, and discipline, must be implemented without further delay.
                
            
            
                1002.
                Policy relating to reform of United Nations peacekeeping operations
 It shall be the policy of the United States to pursue reform of United Nations peacekeeping operations in the following areas:
                
                    (1)
                    Planning and management
                    
                        (A)
                        Global audit
 As the size, cost, and number of United Nations peacekeeping operations have increased substantially over the past decade, independent audits of each such operation should be conducted annually, with a view toward right-sizing operations and ensuring that all operations are efficient and cost effective.
                    
                    
                        (B)
                        Procurement and transparency
 The logistics established within the United Nations Department of Field Support should be streamlined and strengthened to ensure that all peacekeeping missions are resourced appropriately, transparently, and in a timely fashion while individual accountability for waste, fraud and abuse within United Nations peacekeeping missions is uniformly enforced.
                    
                    
                        (C)
                        Review of mandates and closing operations
 In conjunction with the audit described in subparagraph (A), the United Nations Department of Peacekeeping Operations should conduct a comprehensive review of all United Nations peacekeeping operation mandates, with a view toward identifying objectives that are practical and achievable, and report its findings to the Security Council. In particular, the review should consider the following:
                        
                            (i)
 Except in extraordinary cases, including genocide, the United Nations Department of Peacekeeping Operations should not be tasked with activities that are impractical or unachievable without the cooperation of the Member State(s) hosting a United Nations peacekeeping operation, or which amount to de-facto Trusteeship outside of the procedures established for such under Chapter XII of the United Nations Charter, thereby creating unrealistic expectations and obfuscating the primary responsibility of the Member States themselves in creating and maintaining conditions for peace.
                        
                        
                            (ii)
 Long-standing operations that are static and cannot fulfill their mandate should be downsized or closed.
                        
                        
                            (iii)
 Where there is legitimate concern that the withdrawal from a country of an otherwise static United Nations peacekeeping operation would result in the resumption of major conflict, a burden-sharing arrangement that reduces the level of assessed contributions, similar to that currently supporting the United Nations Peacekeeping Force in Cyprus, should be explored and instituted.
                        
                    
                    
                        (D)
                        Leadership
 As peacekeeping operations become larger and increasingly complex, the Secretariat should adopt a minimum standard of qualifications for senior leaders and managers, with particular emphasis on specific skills and experience, and current senior leaders and managers who do not meet those standards should be removed.
                    
                    
                        (E)
                        Pre-deployment training
 Pre-deployment training on interpretation of the mandate of the operation, specifically in the areas of use of force, civilian protection and field conditions, the Code of Conduct, HIV/AIDS, and human rights should be mandatory, and all personnel, regardless of category or rank, should be required to sign an oath that each has received and understands such training as a condition of participation in the operation.
                    
                    
                        (F)
                        Gratis military personnel
 The General Assembly should seek to strengthen the capacity the United Nations Department of Peacekeeping Operations and ease the extraordinary burden currently placed upon the limited number of headquarters staff by lifting restrictions on the utilization of gratis military personnel by the Department so that the Department may accept secondments from Member States of military personnel with expertise in mission planning, logistics, and other operational specialties.
                    
                
                
                    (2)
                    Conduct and discipline
                    
                        (A)
                        Adoption of a uniform code of conduct
 A single, uniform Code of Conduct that has the status of a binding rule and applies equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank, including military personnel, should be adopted and incorporated into legal documents governing participation in such an operation, including all contracts and Memorandums of Understanding, promulgated and effectively enforced.
                    
                    
                        (B)
                        Understanding the code of conduct
 All personnel, regardless of category or rank, should receive training on the Code of Conduct prior to deployment with a peacekeeping operation, in addition to periodic follow-on training. In particular—
                        
                            (i)
 all personnel, regardless of category or rank, should be provided with a personal copy of the Code of Conduct that has been translated into the national language of such personnel, regardless of whether such language is an official language of the United Nations;
                        
                        
                            (ii)
 all personnel, regardless of category or rank, should sign an oath that each has received a copy of the Code of Conduct, that each pledges to abide by the Code of Conduct, and that each understands the consequences of violating the Code of Conduct, including immediate termination of participation in and permanent exclusion from all current and future peacekeeping operations, as well as the assumption of personal liability and victims compensation, where appropriate, as a condition of appointment to any such operation; and
                        
                        
                            (iii)
 peacekeeping operations should continue and enhance educational outreach programs to reach local communities where peacekeeping personnel of such operations are based, including explaining prohibited acts on the part of United Nations peacekeeping personnel and identifying the individual to whom the local population may direct complaints or file allegations of exploitation, abuse, or other acts of misconduct.
                        
                    
                    
                        (C)
                        Monitoring mechanisms
 Dedicated monitoring mechanisms, such as the Conduct and Discipline Teams already deployed to support United Nations peacekeeping operations should be present in each operation to monitor compliance with the Code of Conduct, and should report simultaneously to the Head of Mission, the United Nations Department of Field Support, the United Nations Department of Peacekeeping Operations, and the Associate Director of the Office of Internal Oversight Services for Peacekeeping Operations.
                    
                    
                        (D)
                        Investigations
 A permanent, professional, and independent investigative body should be established and introduced into United Nations peacekeeping operations. In particular—
                        
                            (i)
 the investigative body should include professionals with experience in investigating sex crimes and the illegal exploitation of resources, as appropriate, as well as experts who can provide guidance on standards of proof and evidentiary requirements necessary for any subsequent legal action;
                        
                        
                            (ii)
 provisions should be included in all Memorandums of Understanding, including a Model Memorandum of Understanding, that obligate Member States that contribute troops to a peacekeeping operation to designate a military prosecutor who will participate in any investigation into credible allegations of misconduct brought against an individual of such Member State, so that evidence is collected and preserved in a manner consistent with the military law of such Member State;
                        
                        
                            (iii)
 the investigative body should be regionally based to ensure rapid deployment and should be equipped with modern forensics equipment for the purpose of positively identifying perpetrators and, where necessary, for determining paternity; and
                        
                        
                            (iv)
 the investigative body should report directly to the Associate Director of the Office of Internal Oversight Services for Peacekeeping Operations, while providing copies of any reports to the Department of Field Support, the Department of Peacekeeping Operations, the Head of Mission, and the Member State concerned.
                        
                    
                    
                        (E)
                        Follow-up
 The Conduct and Discipline Unit in the headquarters of the United Nations Department of Field Support should be appropriately staffed, resourced, and tasked with—
                        
                            (i)
 promulgating measures to prevent misconduct;   (ii) receiving reports by field personnel and coordinating the Department’s response to allegations of misconduct;
                        
                        
                            (iii)
 gathering follow-up information on completed investigations, particularly by focusing on disciplinary actions against the individual concerned taken by the United Nations or by the Member State that is contributing troops to which such individual belongs, and sharing such information with the Security Council, the Department of Peacekeeping Operations, the Head of Mission, and the community hosting the peacekeeping operation; and
                        
                        
                            (iv)
 contributing pertinent data on conduct and discipline to the database required pursuant to subparagraph (H).
                        
                    
                    
                        (F)
                        Financial liability and victims assistance
 Although peacekeeping operations should provide immediate medical assistance to victims of sexual abuse or exploitation, the responsibility for providing longer-term treatment, care, or restitution lies solely with the individual found guilty of the misconduct. In particular:
                        
                            (i)
 The United Nations should not assume responsibility for providing long-term treatment or compensation under the Sexual Exploitation and Abuse Victim Assistance Mechanism by utilizing assessed contributions to United Nations peacekeeping operations, thereby shielding individuals from personal liability and reinforcing an atmosphere of impunity.
                        
                        
                            (ii)
 If an individual responsible for misconduct has been repatriated, reassigned, redeployed, or is otherwise unable to provide assistance, responsibility for providing assistance to a victim should be assigned to the Member State that contributed the contingent to which such individual belonged or to the manager concerned.
                        
                        
                            (iii)
 In the case of misconduct by a member of a military contingent, appropriate funds shall be withheld from the troop contributing country concerned.
                        
                        
                            (iv)
 In the case of misconduct by a civilian employee or contractor of the United Nations, appropriate wages shall be garnished from such individual or fines shall be imposed against such individual, consistent with existing United Nations Staff Rules, and retirement funds shall not be shielded from liability.
                        
                    
                    
                        (G)
                        Managers and commanders
 The manner in which managers and commanders handle cases of misconduct by those serving under them should be included in their individual performance evaluations, so that managers and commanders who take decisive action to deter and address misconduct are rewarded, while those who create a permissive environment or impede investigations are penalized or relieved of duty, as appropriate.
                    
                    
                        (H)
                        Database
 A centralized database, including personnel photos, fingerprints, and biometric data, should be created and maintained within the United Nations Department of Peacekeeping Operations, the Department of Field Support, and other relevant United Nations bodies without further delay to track cases of misconduct, including the outcome of investigations and subsequent prosecutions, to ensure that personnel who have engaged in misconduct or other criminal activities, regardless of category or rank, are permanently barred from participation in future peacekeeping operations.
                    
                    
                        (I)
                        Cooperation of member states
 If a Member State routinely refuses to cooperate with the directives contained herein or acts to shield its nationals from personal liability, that Member State should be barred from contributing troops or personnel to future peacekeeping operations.
                    
                    
                        (J)
                        Welfare
 Peacekeeping operations should continue to seek to maintain a minimum standard of welfare for mission personnel to ameliorate conditions of service, while adjustments are made to the discretionary welfare payments currently provided to Member States that contribute troops to offset the cost of operation-provided recreational facilities, as necessary and appropriate.
                    
                
            
            
                1003.
                Certification
                
                    (a)
                    No new or expanded peacekeeping operations
 Until the Secretary of State certifies that the requirements described in subsection (b) have been satisfied, the President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to oppose the creation of new, or expansion of existing, United Nations peacekeeping operations.
                
                
                    (b)
                    Certification of peacekeeping operations reforms
 The certification referred to in subsection (a) is a certification made by the Secretary to the appropriate congressional committees that the following reforms, or an equivalent set of reforms, related to peacekeeping operations have been adopted by the United Nations Department of Peacekeeping Operations or the General Assembly, as appropriate:
                    
                        (1)
 A single, uniform Code of Conduct that has the status of a binding rule and applies equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank, has been adopted by the General Assembly and duly incorporated into all contracts and a Model Memorandum of Understanding, and mechanisms have been established for training such personnel concerning the requirements of the Code and enforcement of the Code.
                    
                    
                        (2)
 All personnel, regardless of category or rank, serving in a peacekeeping operation have been trained concerning the requirements of the Code of Conduct and each has been given a personal copy of the Code, translated into the national language of such personnel.
                    
                    
                        (3)
 All personnel, regardless of category or rank, are required to sign an oath that each has received a copy of the Code of Conduct, that each pledges to abide by the Code, and that each understands the consequences of violating the Code, including immediate termination of participation in and permanent exclusion from all current and future peacekeeping operations, as well as the assumption of personal liability for victims compensation as a condition of the appointment to such operation.
                    
                    
                        (4)
 All peacekeeping operations have designed and implemented educational outreach programs to reach local communities where peacekeeping personnel of such operations are based to explain prohibited acts on the part of United Nations peacekeeping personnel and to identify the individual to whom the local population may direct complaints or file allegations of exploitation, abuse, or other acts of misconduct.
                    
                    
                        (5)
 The creation of a centralized database, including personnel photos, fingerprints, and biometric data, has been completed and is being maintained in the United Nations Department of Peacekeeping Operations that tracks cases of misconduct, including the outcomes of investigations and subsequent prosecutions, to ensure that personnel, regardless of category or rank, who have engaged in misconduct or other criminal activities are permanently barred from participation in future peacekeeping operations.
                    
                    
                        (6)
 A Model Memorandum of Understanding between the United Nations and each Member State that contributes troops to a peacekeeping operation has been adopted by the United Nations Department of Peacekeeping Operations that specifically obligates each such Member State to—
                        
                            (A)
 uphold the uniform Code of Conduct which shall apply equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank;
                        
                        
                            (B)
 designate a competent legal authority, preferably a prosecutor with expertise in the area of sexual exploitation and abuse where appropriate, to participate in any investigation into an allegation of misconduct brought against an individual of such Member State;
                        
                        
                            (C)
 refer to its competent national or military authority for possible prosecution, if warranted, any investigation of a violation of the Code of Conduct or other criminal activity by an individual of such Member State;
                        
                        
                            (D)
 report to the Department of Field Support and the Department of Peacekeeping Operations on the outcome of any such investigation;
                        
                        
                            (E)
 undertake to conduct on-site court martial proceedings, where practical and appropriate, relating to allegations of misconduct alleged against an individual of such Member State; and
                        
                        
                            (F)
 assume responsibility for the provision of appropriate assistance to a victim of misconduct committed by an individual of such Member State.
                        
                    
                    
                        (7)
 A professional and independent investigative and audit function has been established within the United Nations Department of Peacekeeping Operations and the Office of Internal Oversight Services to monitor United Nations peacekeeping operations.
                    
                
            
        
    
